DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 04/13/2021 has been entered.
Drawings
The Examiner acknowledges that the Applicant’s amendments to the claims resolves the previous drawings objection. Therefore, the previous drawings objection has been withdrawn.
Claim Rejections - 35 USC § 112
The Examiner acknowledges that the Applicant’s amendments to claims 21 and 31 resolves the previous rejection of claims 21-27 and 29-39 under 35 USC 112(b). Therefore, the previous rejection of claims 21-27 and 29-39 under 35 USC 112(b) have been withdrawn. 
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.


The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 21-27and 29-39 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Regarding claims 21 and 31, claims 21 and 31 recite “wherein a ratio of a thickness of the first resin member to a width of the first resin member is in a range from 1:1.5 to 1.6, and wherein the first resin member is configured to inhibit occurrence of burrs when the metal body is cut.” This is not supported by the Applicant’s original disclosure as the first resin member (according to the claim language) is in the first recess which is provided below the first insulating member which is in between the first and second metal body (See claims 21 and 31). Nowhere in the Applicant’s original disclosure is it recited or shown that a ratio of a thickness of the first resin member to a width of the first resin member is in a range from 1:1.5 to 1.6, or that the first resin member is configured to inhibit occurrence of burrs when the metal body is cut. Instead, the Applicant’s specification (Paragraphs 0072 and 0076) states that the presence and dimensions of the resin portions in the recesses on the periphery (i.e. second resin member) of the first and second metal body are configured to inhibit the occurrence of burrs when the metal body is cut. Therefore, claims 21 and 31 contain new matter which should either be deleted from the claim or amended such that the new matter is removed from the claim. While the language contained in claims 21 and 31 is new matter, it is believed by the Examiner that the Applicant may be attempting to claim “wherein a ratio of a thickness of the second resin member to a width of the second resin member is in a range from 1:1.5 to 1.6, and wherein the second resin member is configured to inhibit occurrence of burrs when the metal body is cut” as this scope is supported by the Applicant’s original disclosure. As stated above, the presence of and specific ratio of the second resin member in the recesses in the periphery of the metal body to inhibit the occurrence of burrs during the cutting of the metal body is fully supported by the Applicant’s specification (See Paragraphs 0072 and 0076 of the Applicant’s specification. As such, for purposes of compact prosecution the Examiner will interpret the claim language to be “wherein a ratio of a thickness of the second resin member to a width of the second resin member is in a range from 1:1.5 to 1.6, and wherein the second resin member is configured to inhibit occurrence of burrs when the metal body is cut.” Appropriate change is required to resolve the new matter issue. 
Claims 22-27, 29, 30 and 32-39 are also rejected under 35 USC 112(a) as they depend from and contain all of the limitations of rejected claims 21 and 31, respectively. 
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 21-27 and 29-39 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 21 and 31, the language “wherein the second resin member is configured to inhibit occurrence of burrs when the metal body is cut." contained in claims 21 and 31 (See the Examiner’s interpretation of the language in the rejection of claims 21 and 31 under 35 USC 112(a) above) fails to provide a clear cut indication of the scope of the subject matter embraced by the claim as the claims merely recite a description of the problem to be solved and do not specify any structure which accomplishes the function (see MPEP §2173.05(g)). Further, as the presence of the second resin member and the ratio of thickness to the width of the second resin member are recited earlier in claims 21 and 31, respectively, it is unclear whether the limitation “wherein the second resin member is configured to inhibit occurrence of burrs when the metal body is cut." requires merely the presence of the second resin member and the ratio of thickness to the width of the second resin member, as is recited earlier in claims 21 and 31, or additional structure limitations. Therefore, it is unclear what the metes and bounds of the limitation are. However, for purposes of compact prosecution, the Examiner interprets the language merely requiring the presence of the second resin member and the ratio of a thickness of the second resin member to a width of the second resin member is in a range of 1:1.5 to 1:6 to be read on.
Regarding claim 33, claim 33 recites “a first resin member” and “a second resin member”. However, “a first resin member” and “a second resin member” are recited earlier in claim 31. Therefore, it is unclear whether the “a first resin member” and “a second resin member” recited in claim 33 are additional resin members or the same first and second resin members as are recited in claim 31. Appropriate changes should be made to resolve the indefiniteness issue and clarify the claim language. For purposes of compact prosecution, the Examiner interprets the “a first resin member” and “a second resin member” recited in claim 33 to be the same structures as the “a first resin member” and “a second resin member” recited in claim 31. 
Regarding claims 33, 37 and 38, claim 33 recites “…where the resin member includes a first resin member, that contacts the first metal body, a second resin member that contacts the second metal body a third resin member that contacts the insulating member…”. However, it is unclear which structure the first resin member and the third resin member are as claim 31, from which claim 33 depends, recites “where the resin member includes a first resin member provided below the first insulating member:” The language of claim 31 suggests that the portion of the resin below the first insulating member is the first resin member while claim 33 suggests that the portion of the resin below the first insulating member is the third resin member. Therefore the concepts presented in claims 31 and 33 seem to be mutually exclusive. As it is unclear from the claim language what the portion of the resin below the first insulating member is, for purposes of compact prosecution, the Examiner will interpret the language of the independent claim to be leading such that the Examiner interprets the language of claim 33 to be that anywhere the “third resin member” is recited it will be the first resin member and anywhere the second resin member is recited it will be a portion and another portion of the second resin member such that the resin member only includes first and second resin members, where the first resin member is under the first insulating member between the first and second metal body, and the second resin member is at the periphery of the device and each portion of the second resin member contacts the first and second metal body respectively. Appropriate change to the claim should be made to resolve the indefiniteness.  Claims 37 and 38 also indicate “the third resin member” and, as claims 37 and 38 depend from claim 31, the Examiner will apply the same interpretation provided for claim 33 to claims 37 and 38.   
 Claims 22-27, 29, 30 and 32-39 are also rejected under 35 USC 112(b) as they depend from and contain all of the limitations of rejected claims 21 and 31, respectively. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Ichikawa et al. (US 9893250) hereinafter “Ichikawa” in view of  Ahn et al. (US 2016/0190407) hereinafter “Ahn”.
Regarding claim 21, Fig. 2C of Ichikawa teaches a light emitting device package comprising: a metal body (Combination of Items 211 and 212) including a first metal body (Item 211) and a second metal body (Item 212) coupled to each other by a first insulating member (See Picture 1 below) formed therebetween; a cavity (Item 220a) being formed by a portion of the first metal body (Item 211), a portion of the second metal body (Item 212), a portion of the first insulating member (See Picture 1 below) and a resin portion (Item 220), the cavity (Item 220a) having a prescribed depth in a first direction (See Picture 1 below); a light emitting device (Item 230b) disposed in the cavity (Item 220a), the light emitting device (Item 230b) being electrically connected to the portion of the first metal body (Item 211) and the portion of the second metal body (Item 212), where the metal body (Combination of Items 211 and 212) includes a first recess (See Picture 2 below) provided below the first insulating member (See Picture 1 below), and at least one second recess (See Picture 2 below) provided along a periphery of the first and second metal body (Items 211 and 212, respectively), wherein a first resin member is disposed in the first recess and a second resin member is disposed in the second recess are connected together (Where the resin member in the first recess and the second recess are a single resin member Item 220), where the light emitting device emits ultraviolet light (Column 9, Lines 42-43 where the light emitting element emits ultraviolet light which is only converted to visible light when wavelength conversion materials are present and Column 12, Lines 1-3 where no wavelength conversion material is present). 
Ichikawa does not teach where the cavity is only formed by a portion of the first metal body, a portion of the second metal body and a portion of the first insulating member as the cavity of Ichikawa is also defined by a resin portion.
Fig. 3G of Ahn teaches where a cavity (Item 120) is formed by a portion of a first metal body (Left Item 100), a portion of a second metal body (Right Item 100) and a portion of a first insulating member (Item 110) having a prescribed depth in a first direction (Up and down).
It would have been obvious to replace the upper resin portions (See Picture 1 below) with the metal substrate material as taught by Ahn such that the cavity is formed of only the first metal body, the second metal body and the first insulating member because the metal substrate of Ahn has good thermal conductivity and electrical conductivity (Ahn Paragraph 0043).
Ichikawa does not teach where the portion of the first metal body forming a side surface of the cavity reflects ultraviolet light emitted from the light emitting device.
However, Ahn further teaches where the metal of the metal substrate (used in the combination of Ichikawa and Ahn above) is made of aluminum (Paragraph 0005).
Therefore, as aluminum has the inherent characteristic of being capable of reflecting ultraviolet light (See Paragraph 0052 of the Applicant’s specification), the combination of Ichikawa and Ahn results in a structure where the portion of the first metal body forming a side surface of the cavity reflects ultraviolet light from the light emitted from the light emitting device.   
Further, when the second recesses in the bottom of the metal body of Ichikawa are maintained in the combination of Ichikawa and Ahn (where the upper resin portions of Ichikawa are replaced with the metal substrate), the metal body will include an uppermost surface, the uppermost surface of the metal body being higher than an upper surface of the light emitting device, where a first thickness (Labeled as 3rd portion in Picture 6 below) of the metal body between the uppermost surface of the metal body and a bottom surface of the metal body is greater than a second thickness (Labeled as 2nd portion in Picture 6 below) of the metal body between the uppermost surface of the metal body and an upper surface of the second resin member, the second thickness of the metal body being greater than a thickness of the first resin member (See Picture 6 above).
Ichikawa does not explicitly teach where a ratio of a thickness of the second resin member to a width of the second resin member is in a range 1:1.5 to 1:6 (See the 112(a) rejection of claim 21 above to see the Examiner’s interpretation of the language).
However, the width of the bottom surface of the first metal package body unit (which will directly impact the width of the first recess) is a result effective variable (Where the width of the bottom surface of the first metal package body unit can be modified to accommodate the width of the electrical contacts to which the semiconductor device package will be connected). A particular parameter must first be recognized as a result-effective variable, i.e., a variable which achieves a recognized result, before the determination of the optimum or workable ranges of said variable might be characterized as routine experimentation. In re Antonie, 559 F.2d 618, 195 USPQ 6 (CCPA 1977) (MPEP 2144.05(II)(B)).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to optimize the width of the bottom surface of the first metal package such that a width of the second recess is modified such that a ratio of a thickness of the second resin member to a width of the second resin member is in a range 1:1.5 to 1:6 because “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (MPEP 2144.05(II)(A)).  
Regarding the language “wherein the second resin member is configured to inhibit occurrence of burrs when the metal body is cut" the Examiner notes this language constitutes functional language and while features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function. In re Schreiber, 128 F.3d 1473, 1477-78, 44 USPQ2d 1429, 1431-32 (Fed. Cir. 1997).  As best can be determined by the Examiner from the specification of the present application, the structure which performs the function "wherein the second resin member is configured to inhibit occurrence of burrs when the metal body is cut” is the presence of the second resin member (See Paragraph 0072 of the Applicant’s specification), which is taught by Ishikawa, and the ratio of a thickness of the second resin member to a width of the second resin member being in a range from 1:1.5 to 1.6) (See Paragraph 0076 of the Applicant’s specification), which is rendered obvious routine optimization.  Therefore, it appears the structure of Ishikawa with the width of the first metal body optimized by the rejection is capable of performing the function required by the claim language. 

    PNG
    media_image1.png
    250
    590
    media_image1.png
    Greyscale

Picture 1 (Labeled version of Ichikawa Fig. 2C)

    PNG
    media_image2.png
    213
    597
    media_image2.png
    Greyscale

Picture 2 (Labeled version of Ichikawa Fig. 2C)

    PNG
    media_image3.png
    152
    509
    media_image3.png
    Greyscale

Picture 6 (Labeled version of Ichikawa Fig. 2C)
Claims 22-25 are rejected under 35 U.S.C. 103 as being unpatentable over Ichikawa et al. (US 9893250) hereinafter “Ichikawa” in view of  Ahn et al. (US 2016/0190407) hereinafter “Ahn” and in further view of Oh et al. (US 2015/0349225) hereinafter “Oh”.
Regarding claim 22, the combination of Ichikawa and Ahn teaches all of the elements of the claimed invention.
Ichikawa does not explicitly teach the light emitting device includes a light emitting structure, a first electrode, a second electrode, and a substrate, wherein the light emitting structure includes a first conductivity type semiconductor layer, a second conductivity type semiconductor layer, and an active layer disposed between the first conductivity type semiconductor layer and the second conductivity type semiconductor layer, and where the first electrode is electrically connected to the first metal body and the first conductivity type semiconductor layer, and the second electrode is electrically connected to the second metal body and the second conductivity type semiconductor layer.
Fig. 3 of Oh teaches the light emitting device (Item 200) includes a light emitting structure (Item 240), a first electrode (Item 320), a second electrode (Item 310), and a substrate (Item 241), wherein the light emitting structure (Item 240) includes a first conductivity type semiconductor layer (Item 242c), a second conductivity type semiconductor layer (Item 242a), and an active layer (Item 242b) disposed between the first conductivity type semiconductor layer (Item 242c) and the second conductivity type semiconductor layer (Item 242a), and where the first electrode (Item 320) is electrically connected to a first metal body (Item 220b) and the first conductivity type semiconductor layer (Item 242c), and the second electrode (Item 310) is electrically connected to the second metal body (Item 220a) and the second conductivity type semiconductor layer (Item 242a).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the light emitting device of Ichikawa include the light emitting structure taught by Oh because the light emitting structure is one which is capable of emitting light as well as electrically attaching to a first and a second metal body (Oh Paragraph 0053). 
Regarding claim 23, Fig. 2C of Ichikawa further teaches where the cavity (Item 220a) of the metal body (Combination of Items 211 and 212) includes a first surface (Top surface of Item 211), a second surface (Top surface of Item 212) and a third surface (Top surface of the insulating member [See Picture 1 above]), where an inner surface of the first metal body (Item 211) serves as the first surface of the cavity (Item 220a), where an inner surface of the second metal body (Item 212) serves as the second surface of the cavity (Item 220a), and where an inner surface of the insulating member (See Picture 1 above) is provided between the first and second surfaces.
Regarding claim 24, Fig. 2C of Ichikawa further teaches where a width of the first recess (See Picture 2 above) is larger than a width of the second recess (See Picture 2 above)  in a second direction (Left to right on the page), the second direction being different from the first direction (See Picture 1 above). 
Regarding claim 25, the combination of Ichikawa, Ahn and Oh teaches all of the elements of the claimed invention except where a ratio between a depth in the first direction and a width in the second direction of the second recess is in a range of 1:1.5 ~ 1.6.
However, the width of the bottom surface of the first metal package body unit (which will directly impact the width of the second recess) is a result effective variable (Where the width of the bottom surface of the first metal package body unit can be modified to accommodate the width of the electrical contacts to which the semiconductor device package will be connected). A particular parameter must first be recognized as a result-effective variable, i.e., a variable which achieves a recognized result, before the determination of the optimum or workable ranges of said variable might be characterized as routine experimentation. In re Antonie, 559 F.2d 618, 195 USPQ 6 (CCPA 1977) (MPEP 2144.05(II)(B)).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to optimize the width of the bottom surface of the first metal package such that a width in the second direction of the second recess is modified such that a ratio between a depth in the first direction and a width in the second direction of the second recess is in a range of 1:1.5 ~ 1.6 because “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (MPEP 2144.05(II)(A)).  
Claims 26 and 27 are rejected under 35 U.S.C. 103 as being unpatentable over Ichikawa et al. (US 9893250) hereinafter “Ichikawa” in view of  Ahn et al. (US 2016/0190407) hereinafter “Ahn” and in further view of  Shiota (US 2017/0222101) hereinafter “Shiota”.
Regarding claim 26, the combination of Ichikawa and Ahn teaches all of the elements of the claimed invention as stated above.
Ichikawa further teaches where the first recess (See Picture 1 above) delineates the at least one second recess (See Picture 1 above) into a first metal body recess (Right second recess) and a second metal body recess (Left second recess).
Ichikawa does not explicitly teach where the first recess and the first and second metal body recesses form at least one closed-loop shape. 
Fig. 1A and 1B of Shiota teaches a first metal body (Item 121) and a second metal body (Right Item 122) and where a resin structure (Item 11) surrounds and separates the first metal body and second metal body  (Fig. 1A).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the first recess of Ichikawa and the first and second metal body recesses of Ichikawa form a closed loop as taught by Shiota because the resin being completely around the first and second metal bodies supports the first and second metal body in a predetermined arrangement (Shiota Paragraph 0052).
Regarding claim 27, the combination of Ichikawa, Ahn and Shiota teaches all of the elements of the claimed invention as stated above.
Ichikawa does not explicitly teach where the first recess and the first and second metal body recesses merge with each other at an outermost portion of the metal body.
 Fig. 1A of Shiota teaches where the resin structure (Item 11) completely surrounds the first and second metal bodies (Items 121 and 122, respectively) at an outer portion of the first and second metal bodies (Fig. 1A).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the first recess and the first and second metal body recesses merge with each other at an outermost portion of the metal body as taught by Shiota because the resin being completely around the first and second metal bodies supports the first and second metal body in a predetermined arrangement (Shiota Paragraph 0052).
Claims 29 and 30 are rejected under 35 U.S.C. 103 as being unpatentable over Ichikawa et al. (US 9893250) hereinafter “Ichikawa” in view of  Ahn et al. (US 2016/0190407) hereinafter “Ahn” and Shiota (US 2017/0222101) hereinafter “Shiota” and in further view of Park et al. (US 2014/0084322) hereinafter “Park”.
Regarding claim 29, the combination of Ichikawa, Ahn and Shiota teaches all of the elements of the claimed invention as stated above except where a transparent member covers the cavity and wherein an air gap is provided between the transparent member and the light emitting device.
Fig. 4 of Park teaches a light emitting device package where a transparent member (Item 280; Paragraph 0175) covers a cavity (Portion defined by Item 200), and wherein an air gap (Portion between Item 280 and Item 240; See also Paragraph 0184 where air is present in the cavity prior to being sealed) is provided between the transparent member (Item 280) and a light emitting device (Item 240).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include a transparent member covering the cavity, and wherein an air gap is provided between the transparent member and the light emitting device because the transparent member over an air gap in the cavity seals the cavity and transmits light from the light emitting device (Park Paragraph 0099). 
Regarding claim 30, the combination of Ichikawa, Ahn and Shiota teaches all of the elements of the claimed invention as stated above.
Ichikawa does not teach where the cavity includes a stepped portion, wherein the transparent member is disposed on the stepped portion of the cavity.
Fig. 4 of Park teaches where the cavity (Portion defined by Item 200) includes a stepped portion (Fig. 4), where the transparent member (Item 280) is disposed on the stepped portion of the cavity (Portion defined by Item 200).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include have the cavity include a stepped portion where the transparent member is disposed on the stepped portion of the cavity because the stepped portion of the cavity provides for a lens insertion point where the lens can be rested on when the lens is inserted (Park Paragraph 0176). 
Claim 31 is rejected under 35 U.S.C. 103 as being unpatentable over Ichikawa et al. (US 9893250) hereinafter “Ichikawa” in view of  Ahn et al. (US 2016/0190407) hereinafter “Ahn” and in further view of Ahn et al. (US 2016/0126414) hereinafter “Ahn2”.
Regarding claim 31, Fig. 2C of Ichikawa teaches a light emitting device package comprising: a resin member (Item 220) having a first through hole (Space between bottom left resin and bottom middle resin; See Picture 4 below) and a second through hole (Space between bottom right resin and bottom middle resin; See Picture 4 below); a metal body (Combination of Items 211 and 212) disposed on the resin member (Item 220), and including a first metal body (Item 211), a second metal body (Item 212) and an insulating member (See Picture 1 above) interposed between the first metal body (Item 211) and the second metal body (Item 212); a light emitting device (Item 230b) disposed on the metal body (Combination of Items 211 and 212); a cavity (Item 220a) having a bottom surface, where the bottom surface of the cavity (Item 220a) is defined by a portion of the first metal body (Item 211), a portion of the second metal body (Item 212) and a portion of the insulating member (See Picture 1 above); where the light emitting device (Item 230b) is electrically connected to the portion of the first metal body (Item 211) on the bottom surface of the cavity (Item 220a), and the portion of the second metal body (Item 212) on the bottom surface of the cavity (Item 220a), where the first metal body (Item 211) comprises a first protrusion (See Picture 4 below) on a lower surface thereof, and the second metal body (Item 212) includes a second protrusion (See Picture 4 below) on a lower surface thereof, where the first protrusion is disposed in the first through hole, where the second protrusion is disposed in the second through hole, where the resin member (Item 220) and the insulating member (See Picture 1 above) have insulating materials (Column 13, Line 36 where the material making up the resin member and the insulating material is resin which is insulating), where the resin member (Item 220) contacts the insulating member (See Picture 1 above), the first metal body (Item 211) and the second metal body (Item 212), where the resin member (Item 220) includes a first resin member (Where portion of the resin member in the first recess is the first resin member; See Picture 2 above) provided below the first insulating member (See Picture 1 above), and a second resin member (Where portion of the resin member in the second recess is the second resin member; See Picture 2 above) provided along a periphery of the first and second metal body (Items 211 and 212),  and where the light emitting device (Item 230b) emits ultraviolet light (Column 9, Lines 42-43 where the light emitting element emits ultraviolet light which is only converted to visible light when wavelength conversion materials are present and Column 12, Lines 1-3 where no wavelength conversion material is present).
Ichikawa does not teach where the metal body includes the cavity where the bottom surface of the cavity is defined by a portion of the first metal body, a portion of the second metal body and a portion of the first insulating member.
Fig. 3G of Ahn teaches where a cavity (Item 120) is formed by a portion of a first metal body (Left Item 100), a portion of a second metal body (Right Item 100) and a portion of a first insulating member (Item 110) having a prescribed depth in a first direction (Up and down).
It would have been obvious to replace the upper resin portions (See Picture 1 below) with the metal substrate material as taught by Ahn such that the bottom surface of the cavity is defined by a portion of the first metal body, a portion of the second metal body and a portion of the first insulating member because the metal substrate of Ahn has good thermal conductivity and electrical conductivity (Ahn Paragraph 0043).
Ichikawa does not teach where the insulating material of the resin member is different from the insulating material of the insulating member.
Fig. 2 of Ahn2 teaches where a first insulating layer (Item 120) is used as an insulating portion (Paragraph 0036) and a second insulating layer (Item 152) is used as a heat dissipation portion (Paragraph 0056).
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the insulating material of the resin member is different from the insulating material of the insulating member because the materials for each can be chosen based on thermal and electrical requirements (Ahn2 Paragraph 0056 where the insulating layer below the conductive body is concerned with heat dissipation properties and Paragraph 0036 where the insulating layer between the first and second metal package body units is more concerned with the insulating properties). 
Ichikawa does not teach where the portion of the first metal body forming a side surface of the cavity reflects ultraviolet light emitted from the light emitting device.
However, Ahn further teaches where the metal of the metal substrate (used in the combination of Ichikawa and Ahn above) is made of aluminum (Paragraph 0005).
Therefore, as aluminum has the inherent characteristic of being capable of reflecting ultraviolet light (See Paragraph 0052 of the Applicant’s specification), the combination of Ichikawa and Ahn results in a structure where the portion of the first metal body forming a side surface of the cavity reflects ultraviolet light from the light emitted from the light emitting device.   
Further, when the second recesses in the bottom of the metal body of Ichikawa are maintained in the combination of Ichikawa and Ahn (where the upper resin portions of Ichikawa are replaced with the metal substrate), the metal body will include an uppermost surface, the uppermost surface of the metal body being higher than an upper surface of the light emitting device, where a first thickness (Labeled as 3rd portion in Picture 6 below) of the metal body between the uppermost surface of the metal body and a bottom surface of the metal body is greater than a second thickness (Labeled as 2nd portion in Picture 6 below) of the metal body between the uppermost surface of the metal body and an upper surface of the second resin member, the second thickness of the metal body being greater than a thickness of the first resin member (See Picture 6 above).
Ichikawa does not explicitly teach where a ratio of a thickness of the second resin member to a width of the second resin member is in a range 1:1.5 to 1:6 (See the 112(a) rejection of claim 31 above to see the Examiner’s interpretation of the language).
However, the width of the bottom surface of the first metal package body unit (which will directly impact the width of the first recess) is a result effective variable (Where the width of the bottom surface of the first metal package body unit can be modified to accommodate the width of the electrical contacts to which the semiconductor device package will be connected). A particular parameter must first be recognized as a result-effective variable, i.e., a variable which achieves a recognized result, before the determination of the optimum or workable ranges of said variable might be characterized as routine experimentation. In re Antonie, 559 F.2d 618, 195 USPQ 6 (CCPA 1977) (MPEP 2144.05(II)(B)).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to optimize the width of the bottom surface of the first metal package such that a width of the second recess is modified such that a ratio of a thickness of the second resin member to a width of the second resin member is in a range 1:1.5 to 1:6 because “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (MPEP 2144.05(II)(A)).  
Regarding the language “wherein the second resin member is configured to inhibit occurrence of burrs when the metal body is cut" the Examiner notes this language constitutes functional language and while features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function. In re Schreiber, 128 F.3d 1473, 1477-78, 44 USPQ2d 1429, 1431-32 (Fed. Cir. 1997).  As best can be determined by the Examiner from the specification of the present application, the structure which performs the function "wherein the second resin member is configured to inhibit occurrence of burrs when the metal body is cut” is the presence of the second resin member (See Paragraph 0072 of the Applicant’s specification), which is taught by Ishikawa, and the ratio of a thickness of the second resin member to a width of the second resin member being in a range from 1:1.5 to 1.6) (See Paragraph 0076 of the Applicant’s specification), which is rendered obvious routine optimization.  Therefore, it appears the structure of Ishikawa with the width of the first metal body optimized by the rejection is capable of performing the function required by the claim language. 

    PNG
    media_image4.png
    271
    606
    media_image4.png
    Greyscale

Picture 4 (Labeled version of Ichikawa Fig. 2C)
Claim 39 is rejected under 35 U.S.C. 103 as being unpatentable over Ichikawa et al. (US 9893250) hereinafter “Ichikawa” in view of Ahn et al. (US 2016/0190407) hereinafter “Ahn”, and Ahn et al. (US 2016/0126414) hereinafter “Ahn2” and in further view of Park et al. (US 2014/0084322) hereinafter “Park”.
Regarding claim 39, the combination of Ichikawa, Ahn and Ahn2 teaches all of the elements of the claimed invention as stated above.
Ichikawa does not teach where the cavity includes a stepped portion nor where a glass is disposed on the stepped portion of the cavity, wherein an air gap is disposed between the light emitting device and the glass.
Fig. 4 of Park teaches a light emitting device package where a cavity (Portion defined by Item 200) includes a stepped portion, where a glass (Item 280; Paragraph 0019) is disposed on the stepped portion of the cavity (Portion defined by Item 200), where an air gap (Portion between Item 280 and Item 240; See also Paragraph 0184 where air is present in the cavity prior to being sealed) is provided between the light emitting device (Item 240) and the glass (Item 280).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include have the cavity include a stepped portion where the transparent member is disposed on the stepped portion of the cavity because the stepped portion of the cavity provides for a lens insertion point where the lens can be rested on when the lens is inserted (Park Paragraph 0176). 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include a glass covering the cavity, and wherein an air gap is provided between the glass and the light emitting device because the transparent member over an air gap in the cavity seals the cavity and transmits light from the light emitting device (Park Paragraph 0099). 
Claims 32-34, 37 and 38 are rejected under 35 U.S.C. 103 as being unpatentable over Ichikawa et al. (US 9893250) hereinafter “Ichikawa” in view of Ahn et al. (US 2016/0190407) hereinafter “Ahn” and Ahn et al. (US 2016/0126414) hereinafter “Ahn2” and in further view of Oh et al. (US 2015/0349225) hereinafter “Oh”.
Regarding claim 32, the combination of Ichikawa, Ahn and Ahn2 teaches all of the elements of the claimed invention as stated above.
Ichikawa does not explicitly teach the light emitting device includes a light emitting structure, a first electrode, a second electrode, and a substrate, wherein the light emitting structure includes a first conductivity type semiconductor layer, a second conductivity type semiconductor layer, and an active layer disposed between the first conductivity type semiconductor layer and the second conductivity type semiconductor layer, and where a first electrode is electrically connected to the first metal body and the first conductivity type semiconductor layer, and a second electrode is electrically connected to the second metal body and the second conductivity type semiconductor layer.
Fig. 3 of Oh teaches the light emitting device (Item 200) includes a light emitting structure (Item 240), a first electrode (Item 320), a second electrode (Item 310), and a substrate (Item 241), wherein the light emitting structure (Item 240) includes a first conductivity type semiconductor layer (Item 242c), a second conductivity type semiconductor layer (Item 242a), and an active layer (Item 242b) disposed between the first conductivity type semiconductor layer (Item 242c) and the second conductivity type semiconductor layer (Item 242a), and where the first electrode (Item 320) is electrically connected to a first metal body (Item 220b) and the first conductivity type semiconductor layer (Item 242c), and the second electrode (Item 310) is electrically connected to the second metal body (Item 220a) and the second conductivity type semiconductor layer (Item 242a).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the light emitting device of Ichikawa include the light emitting structure taught by Oh because the light emitting structure is one which is capable of emitting light as well as electrically attaching to a first and a second metal body (Oh Paragraph 0053). 
Regarding claim 33, Ichikawa further teaches where the resin member (Item 220) includes the first resin member (Portion of Item 220 below what was identified as the first insulating structure in Picture 1 above) that contacts the first insulating member (See Picture 1 above), and the second resin member (Portions of Item 220 on the left and right side of the device) that contacts the first metal body (Item 211) and the second metal body (Item 212), respectively, where the first resin member is disposed between the portions of the second resin member, where the first through hole is provided between the first resin member and one portion of the second resin member in a second direction, and the second through hole is provided between the first resin member and another portion of the second resin member in the second direction, the second direction being perpendicular to the first direction (See Picture 1 above).
Ichikawa does not teach where a depth of the first resin member in the first direction is the same as a width of the insulating member in the second direction.
 However, the width of the first metal package body unit (which will directly impact the width insulating member) is a result effective variable (Where the width of the first metal package body unit can be modified to accommodate the width of the electrical contacts to which the semiconductor device package will be connected. Further the width of the first metal package body unit can be modified to accommodate the number of devices desired to be on the surface). A particular parameter must first be recognized as a result-effective variable, i.e., a variable which achieves a recognized result, before the determination of the optimum or workable ranges of said variable might be characterized as routine experimentation. In re Antonie, 559 F.2d 618, 195 USPQ 6 (CCPA 1977) (MPEP 2144.05(II)(B)).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to optimize the width of the first metal package body unit such that a depth of the first resin member in the first direction is the same as a width of the insulating member in the second direction because "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (MPEP 2144.05(II)(A)).   
Regarding claim 34, the combination of Ichikawa, Ahn, Ahn2 and Oh teaches all of the elements of the claimed invention as stated above.
When Ichikawa and Ahn are combined the metal body comprises an outmost side surface which includes a first outmost side surface, a second outmost side surface opposite to the first outmost side surface, and a third outmost side surface, and a fourth outmost side surface opposite to the third outmost surface (See Ichikawa Fig. 2b where the upper portion [Item 220a which when combined with Ahn is part of the metal body as stated in the rejection of claim 31 above] has a first, second, third and fourth side), where the insulating member (See Picture 1 above) passes through the third outmost side surface and the fourth outmost side surface (See Ichikawa Fig. 2b). 
Regarding claim 37, the combination of Ichikawa, Ahn, Ahn2 and Oh teaches all of the elements of the claimed invention as stated above except where the first resin member extending from the third outmost side surface of the metal body to the fourth outmost side surface of the metal body has a depth in the first direction which is the same with a width of the insulating member in a second direction, the second direction being perpendicular to the first direction.
However, the width of the first metal package body unit (which will directly impact the width of the insulating member) is a result effective variable (Where the width of the first metal package body unit can be modified to accommodate the width of the electrical contacts to which the semiconductor device package will be connected. Further the width of the first metal package body unit can be modified to accommodate the number of devices desired to be on the surface). A particular parameter must first be recognized as a result-effective variable, i.e., a variable which achieves a recognized result, before the determination of the optimum or workable ranges of said variable might be characterized as routine experimentation. In re Antonie, 559 F.2d 618, 195 USPQ 6 (CCPA 1977) (MPEP 2144.05(II)(B)).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to optimize the width, of the first metal package body unit such that a depth of the first resin member extending from the third outmost side surface of the metal body to the fourth outmost side surface of the metal body, in the first direction is the same as a width of the insulating member in a second direction, where the second direction is perpendicular to the first direction because "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (MPEP 2144.05(II)(A)).   
Regarding claim 38, Ichikawa further teaches where a width of the first resin member (Middle bottom resin member) in the second direction (Left to right on the page) is greater than the width of the insulation member (See Picture 1 above) in the second direction. 
Claims 35 and 36 are rejected under 35 U.S.C. 103 as being unpatentable over Ichikawa et al. (US 9893250) hereinafter “Ichikawa” in view of Ahn et al. (US 2016/0190407) hereinafter “Ahn”, Ahn et al. (US 2016/0126414) hereinafter “Ahn2” and Oh et al. (US 2015/0349225) hereinafter “Oh” and in further view of Ikenaga et al. (US 2013/0307000) hereinafter “Ikenaga”.
Regarding claim 35, the combination of Ichikawa, Ahn, Ahn2 and Oh teaches all of the elements of the claimed invention as stated above except where a first outmost side surface of the first metal body, a first outmost side surface of the second metal body, and a first outmost side surface of the insulating member are flushed each other to form the third outermost side surface of the metal body, and a second outmost side surface of the first metal body , a second outmost surface of the second metal body, and a second outmost side surface of the insulating member are flushed each other to form the fourth outmost surface of the metal body.
Figs. 13 and 14 of Ikenaga teaches where an insulating member (Item 17) is flushed with two outer side surfaces of a first metal body (Left Item 11) and flushed with two outer side surfaces of a second metal body (Left Item 12).
It would have been obvious to one having ordinary skill in the art to have a first outmost side surface of the first metal body, a first outmost side surface of the second metal body, and a first outmost side surface of the insulating member are flushed each other to form the third outermost side surface of the metal body, and a second outmost side surface of the first metal body , a second outmost surface of the second metal body, and a second outmost side surface of the insulating member are flushed each other to form the fourth outmost surface of the metal body because the insulating member joins the first and second metal body while allowing for a compact and cubed light emitting device package (See Figs. 13 and 14 of Ikenaga).  
Regarding claim 36, the combination of Ichikawa, Ahn, Ahn2, Oh and Ikenaga teaches all of the elements of the claimed invention as stated above.
Ichikawa does not explicitly teach where the resin member includes an outmost side surface, wherein a portion of the outmost side surface of the resin member is flushed with the third outmost side surface of the metal body.
Fig. 13 of Ikenaga teaches where the resin on an outermost side of a light emitting device package is flushed with an outermost side of the metal body.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the resin member include an outmost side surface, wherein a portion of the outmost side surface of the resin member is flushed with the third outmost side surface of the metal body because the resin provides for efficient light extraction from the light emitting package while allowing for a compact and cubed light emitting device package (Ikenaga Paragraph 0005).  
Response to Arguments
Applicant's arguments, regarding the first, second and third portions of the metal body, recited in amended claims 21 and 31, filed 04/13/2021 have been fully considered but they are not persuasive.
The Applicant does a thorough job of stating how each reference relied upon in the rejections does not read on the amended claim language of claims 21 and 31, however, the Applicant does not consider the combination of references as was recited in the rejections of claims 21 and 31. As such, the Examiner does not find the Applicant’s arguments persuasive. MPEP 2145(IV) states “One cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references. In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In reMerck & Co., Inc., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).” In the instant case, the Applicant analyzes each of the references separately as they each, respectively, would fail to read on the amended in claim language. However, the Applicant, in their analysis, does not acknowledge that the rejection of claims 21 and 31 relies upon the combination of the teachings. Specifically, in one instance, the combination modifies the upper resin portion (Item 220) in Ichikawa with the teaching of a metal substrate in Ahn such that the cavity is defined by the first metal body, second metal body and the first insulating member only, while maintaining the second recess in the metal body. Thus, in the final structure rendered obvious by the combination of Ichikawa and Ahn the metal body includes side portions of the cavity and the second recess such that the metal body includes a first thickness and a second thickness, where the second thickness is greater than a thickness of the first resin member (See Picture 6 above). As such, the Applicant’s arguments are not persuasive.  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC K ASHBAHIAN whose telephone number is (571)270-5187.  The examiner can normally be reached on 8-5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Landau can be reached on 571-272-1731.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ERIC K ASHBAHIAN/Examiner, Art Unit 2891